Miller, J.
This suit was brought in the district court of Iowa county, on a note signed and delivered by Thomas Me Knight, the plaintiff in error, to “The President and Trustees of the town of Mineral Point! The defendant in the court below pleaded the general issue, and filed notice of set-off against the plaintiff for services rendered for said corporation as its president and one of its trustees. The question was raised in the court below whether on an instrument of this kind, in which the defendant promised to pay the said corporation (using its corporate name) a sum of money, the plaintiff was bound under the pleadings in the cause to exhibit proof of its legal existence as a corporation. The court charged the jury that it was not so required; and the defendant in the court below sued out this writ of error on the judgment entered against him.
A corporation is a creature of the law, and can only claim the writs and protection of the court by virtue of the powers and privileges granted in its charter. Under *100the general issue, the plaintiff would have been required to produce testimony to make out its legal existence as a corporation competent to sue, before this note in question could have been read in evidence. Angell and Ames on Corp. 377; 1 Kyd on Corp. 292; 8 Johns. 378; 14 id. 245, 411; 2 Cowen, 778; 8 Wend. 454. But in this case enough was put on the record by the defendant himself to satisfy the court and jury of this fact. The defendant filed of record in the suit, an account against the plaintiff for services rendered for said corporation as one of its officers. The defendant in law declared upon the record that he sued the said corporation in its corporate name for services rendered by him as one of the officers of the very corporation. By this he is estopped from denying the existence of the corporation, or putting its existence in issue. The case of Henriques v. The Dutch West India Company, 2 Ld. Raym. 1535, presents a case something similar. In that case the company obtained a judgment against Henriques, and a scire facias was issued against his bail in the suit upon their recognizance. The counsel pleaded that the defendants were estopped by their recognizance to say there was no such company after a judgment against their principal, and the judgment was affirmed. Taking the charge of the court delivered on the evidence received under the pleadings, we see no error. *
Thereupon it is ordered, decreed and adjudged, that the judgment of the district court of Iowa county be and the same is hereby affirmed, with costs and damages, at the rate of seven per centum per annum, and direct that the same be certified to the said court to be carried into execution.